Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00610-CV

                      IN THE INTEREST OF S.M.R., S.L.R. and S.I.R.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00851
                          Honorable Richard Price, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Nunc Pro Tunc Order
of Termination is AFFIRMED. No costs of appeal are assessed against appellants.

       SIGNED March 14, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice